Dismissed and Memorandum Opinion filed July 20, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00285-CV

                       CANDIDA BATEMAN, Appellant
                                        V.

              PRESERVATION INVESTMENTS LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1090982

                  MEMORANDUM OPINION

      This is an appeal from a judgment signed April 4, 2017. The clerk’s record
was filed April 21, 2017. The reporter’s record was filed April 28, 2017. No brief
was filed.

      On June 15, 2017, this court issued an order stating that unless appellant
submitted a brief on or before June 30, 2017, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM


Panel consists of Justices Boyce, Donovan, and Jewell.




                                        2